Citation Nr: 1042202	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-25 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression, to include as secondary to 
service-connected tensional headaches, lumbosacral spine 
disability, and cervical spine disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The Veteran had active duty service from January 30, 1984 to June 
23, 1984 and from January 2, 2003 until October 30, 2004.  The 
Veteran also had intervening service with the United States Army 
Reserve.  

This matter originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an August 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  This matter was previously before the 
Board in June 2008, at which time the Veteran's new and material 
evidence claim was reopened and remanded for further development, 
including obtaining medical evidence and a VA examination.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran essentially contends that he developed depression as 
a result of service, to include as secondary to his service-
connected cervical spine disability, lumbosacral spine 
disability, and tensional headaches.

The development directed by the Board in its last remand, in 
regards to the issue of service connection for an acquired 
psychiatric disorder, was not accomplished.  The law mandates 
that where the remand orders of the Board or the Courts are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran indicated in a February 2005 VA outpatient treatment 
record that he was in the care of a psychiatrist at the Rodriguez 
Army Clinic, after his active duty service; however, records of 
his treatment there have not been associated with the claims 
file.  Although the June 2008 Board decision ordered that those 
records be obtained, if possible, the record does not indicate 
that such records have been requested or obtained.  Reasonable 
efforts must be made to attempt to locate and obtain such records 
and associate with the claims file if they exist.

The Veteran was provided a new VA examination in March 2009, as 
ordered by the previous decision; however, the examiner's 
findings were incomplete as to the requested medical opinion for 
a number of reasons.  First, the examiner did not provide a 
complete rationale for the opinion that the Veteran's psychiatric 
disorder was not related to his service-connected disabilities.  
While numerous facts were recited, such as the April 2004 finding 
that the Veteran had normal psychiatric performance and that the 
Veteran his not seek psychiatric treatment until 2005, the 
examiner did not explain how any of the facts cited supported the 
conclusion that the Veteran's psychiatric disorder was not 
related to the service-connected disorders.  Moreover, the 
examiner only provided an opinion as to whether the Veteran had a 
psychiatric disorder due to his service-connected disabilities; 
the examiner did not address the question as to whether he has a 
psychiatric disorder due to his service on a direct basis, as was 
also requested by the June 2008 Board remand.  

Therefore, the RO/AMC shall request that the March 2009 VA 
examiner - or if not available, another appropriately qualified 
examiner - to review the records and provide an addendum to the 
medical opinion addressing the previously discussed questions 
regarding the Veteran's acquired psychiatric disorder, to include 
a medical opinion as to whether it is due to service.  If the 
March 2009 VA examiner is unavailable, a new VA medical opinion 
should be provided addressing the claims.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall attempt obtain and 
associate with the claims file all 
outstanding records of treatment relating 
to the Veteran.  This specifically 
includes any psychiatric records from the 
Rodriguez Army Clinic.  If those records 
are unavailable, that information shall be 
associated with the claims file.

2.  After the requested medical records 
have been associated with the claims file, 
the RO/AMC shall request that an addendum 
to the previous medical opinion and opine 
as to whether the Veteran's current 
psychiatric disorder is at least as likely 
as not (that is, at least a 50-50 degree 
of probability) related to or had its 
onset in service, to include as due, on a 
secondary basis to service-connected 
tension headaches, cervical spine 
disability, and/or lumbosacral spine 
disability.  The claims folder should be 
made available to and be reviewed by the 
examiner.  The examiner shall review any 
newly associated medical evidence before 
making any determinations.  In discussing 
his/her opinions, the examiner shall 
acknowledge the Veteran's lay statements 
of record relating to the onset of the 
claimed mental disorder, as well as the 
earlier diagnoses of adjustment disorder.  
The rationale for all opinions expressed 
shall be provided in a legible report.  
The rationale for each opinion must 
contain more than a list of facts; it 
shall contain a complete analysis of the 
facts by explaining how the facts led to 
the conclusion drawn in accordance with 
established medical principals.  

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If another 
psychiatric examination is deemed 
necessary prior to adjudication, such 
development may be undertaken.   If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
a Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
